 Case 1:19-cv-00888-TSE-MSN Document 1 Filed 07/05/19 Page 1 of 6 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

ELIAS AYALA,
c/o The Kaplan Law Firm
1100 N Glebe Road, Suite 1010
Arlington, VA 22201

               Plaintiff,
                                                     Case No. 1:19-cv-00888
                       v.

QUINN’S 1776, LLC,
Serve:
United States Corporation Agents, Inc.
4445 Corporation Lane, Suite 259
Virginia Beach, VA 23462

REESE GARDNER,
Quinn’s on the Corner
1776 Wilson Boulevard
Arlington, VA 22209

JODY HESSLER,
Quinn’s on the Corner
1776 Wilson Boulevard
Arlington, VA 22209


               Defendants.

                                         COMPLAINT

       1.      Plaintiff brings this lawsuit for violations of the Fair Labor Standards Act

(“FLSA”) and of state law arising from Defendants’ failure to pay Plaintiff’s wages at the

required regular rate and at the required overtime rate for overtime work.

                                        THE PARTIES

       2.      Plaintiff Elias Ayala was an employee of Defendants from approximately early

2017 to approximately January 13, 2019.
 Case 1:19-cv-00888-TSE-MSN Document 1 Filed 07/05/19 Page 2 of 6 PageID# 2




       3.      Plaintiff Ayala’s principal duties were as a waiters’ assistant, busboy, and janitor

at Quinn’s on the Corner, the restaurant/bar owned and managed by Defendants.

       4.      Defendant Quinn’s 1776, LLC (“Quinn’s) owns and operates a restaurant/bar

located at 1776 Wilson Boulevard in Arlington, Virginia.

       5.      Quinn’s was an employer of Plaintiff.

       6.      Defendant Reese Gardner was a principal owner and active manager of Quinn’s

and at relevant times oversaw Plaintiff Ayala’s work.          Gardner was directly involved in

personnel decisions at Quinn’s, including by firing employees with whom he was dissatisfied.

       7.      Gardner was an employer of Plaintiff.

       8.      Defendant Jody Hessler was at relevant times Operations Manager and an active

participant of the management of Quinn’s and knew of Plaintiff’s work schedule and supervised

Plaintiff. Toward the end of Plaintiff’s employment Hessler was effectively acting as general

manager of Quinn’s.

       9.      Hessler was an employer of Plaintiff.

                 JURISDICTION, VENUE, AND TOLLING AGREEMENT

       10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, as this case includes a claim that arises under federal law.

       11.     This Court has supplemental jurisdiction over related state law claims pursuant to

28 U.S. Code § 1367.

       12.     A substantial portion of the wrongful acts alleged in this Complaint occurred in

the Eastern District of Virginia. Venue lies in this Court pursuant to 28 U.S.C. § 139.




                                                 2
 Case 1:19-cv-00888-TSE-MSN Document 1 Filed 07/05/19 Page 3 of 6 PageID# 3




       13.     Plaintiff and certain of the Defendants entered into a tolling agreement relating to

the claims asserted in this Complaint, tolling the statute of limitations from February 22, 2019

through August 22, 2019 or the date this lawsuit is filed, whichever earlier occurs.

                                   THE CONDUCT AT ISSUE

       14.     Plaintiff regularly worked at Defendants’ establishment.

       15.     Plaintiff’s rate of pay was less than the minimum wage of $7.25. For the initial

period of Plaintiff’s employment Plaintiff’s rate of pay was $5.50 per hour. This purported rate

was subsequently increased, but, because Plaintiff regularly actually worked far more hours than

the hours for which he was paid, his actual hourly wage for much or all of the hours worked was

less than $7.25 per hour. No exception to the minimum wage requirement permitted Plaintiff to

be paid at less than the minimum wage.

       16.     During his employment Plaintiff regularly worked substantially more than forty

hours in a workweek. As way of example, during the last few weeks of Plaintiff’s employment

Plaintiff regularly worked over fifty hours per week.

       17.     Plaintiff was not paid at a time-and-a-half rate for all or almost all of all the work

he performed in excess of forty hours in a workweek, as required by law.

       18.     As a result of their conduct in overseeing Plaintiff Ayala’s labors, all Defendants

were “employers” within the meaning of the Fair Labor Standards Act and Virginia employment

law.

       19.     The obligation to pay overtime and the minimum wage is well known in the

business community and this obligation was known to Defendants who intentionally (or, in the

alternative, recklessly) failed to comply with it.




                                                     3
 Case 1:19-cv-00888-TSE-MSN Document 1 Filed 07/05/19 Page 4 of 6 PageID# 4




        20.    Each Defendant is jointly and severally liable to Plaintiff for all of Plaintiff’s

damages.

                                     CAUSES OF ACTION

        21.    Plaintiff seeks relief for the causes of action set out below.




                                   COUNT 1
              VIOLATION OF FLSA (FAILURE TO PAY MINIMUM WAGE)

        22.    The foregoing paragraphs are incorporated herein.

        23     Defendants’ conduct, in not paying Plaintiff the required $7.25 per hour minimum

wage, violated the minimum wage provision of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 206, which requires that the minimum wage be paid for each hour worked.

        24.    Pursuant to 29 U.S.C. § 216, Plaintiffs are entitled to damages of double the

amount that should have been paid plus reasonable attorneys’ fees and the costs and expenses of

litigation.

                                     COUNT 2
                       VIOLATION OF FLSA (UNPAID OVERTIME)

        25.    The foregoing paragraphs are incorporated herein.

        26.    Defendants’ conduct, in not paying Plaintiff at a time and one half rate for hours

worked in excess of forty during a workweek, violated 29 U.S.C. § 207, which requires that

employees be paid at such a rate for such overtime work.

        27.    Pursuant to 29 U.S.C. § 216, Plaintiffs are entitled to damages of double the

amount that should have been paid plus reasonable attorneys’ fees and the costs and expenses of

litigation.


                                                  4
 Case 1:19-cv-00888-TSE-MSN Document 1 Filed 07/05/19 Page 5 of 6 PageID# 5




                               COUNT 3
     VIOLATION OF THE VIRGINIA MINIMUM WAGE ACT (FAILURE TO PAY
                           MINIMUM WAGE)

        28.    The foregoing paragraphs are incorporated herein.

        29.    Plaintiff pleads this count in the alternative to Plaintiff’s other claims.

        30.    Plaintiff seeks damages pursuant to this provision of law only to the extent that it

does not prevent or reduce his damages from what he would be entitled to if this claim were not

asserted.

        31.    Defendants’ conduct in paying Plaintiff nothing or less than the minimum wage

for certain hours worked violated Va. Code Ann. § 40.1-28.10, which requires that employees be

paid a specified minimum wage for each hour of work. Pursuant to Va. Code Ann. § 40.1-28.12,

Defendants are liable to Plaintiff in the amount required to bring his hourly wage rate up to the

minimum wage, plus interest at eight per centum per annum upon such unpaid wages, said

interest to be awarded from the date or dates said wages were due, plus reasonable attorneys’

fees and the costs and expenses of litigation.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment, jointly and severally against each

Defendant, as follows:

        a) An award of double the amounts Defendants should have paid Plaintiff pursuant to the

FLSA that were not paid.

        b) Pre and post judgment interest.

        c) An award to Plaintiff of reasonable attorneys’ fees, expenses of litigation and costs of

this action.

        d) Such further relief as the Court deems necessary and proper.


                                                  5
 Case 1:19-cv-00888-TSE-MSN Document 1 Filed 07/05/19 Page 6 of 6 PageID# 6




Dated: July 5, 2019                Respectfully submitted,



                                   By: /s/ Matthew B. Kaplan
                                   Matthew B. Kaplan
                                   VSB No. 51027
                                   The Kaplan Law Firm
                                   1100 N. Glebe Road, Suite 1010
                                   Arlington, VA 22201
                                   Telephone: (703) 665-9529
                                   Email: mbkaplan@thekaplanlawfirm.com
                                   Counsel for Plaintiff

                                   By: /s/ Lenore C. Garon
                                   Lenore C. Garon
                                   VSB No. 39934
                                   Law Office of Lenore C. Garon, PLLC
                                   2412 Falls Place Court
                                   Falls Church, VA 22043
                                   Telephone: (703) 534-6662
                                   Email: lenore@lenorecgaron.com
                                   Counsel for Plaintiff




                                      6
